Case 1:19-cr-01820-MV Document 14 Filed 08/23/19 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

Plaintiff,
vs.
No, CR 19-1820-MV
CHRISTOPHER DELGADO,
Defendant.
ORDER CONTINUING TRIAL

 

This matter having come before the Court on the Motion of counsel for the Defendant,
Christopher Delgado, and the Court being fully advised of the circumstances, finds the motion is
well taken;

IT IS HEREBY ORDERED THAT Defendant's Motion for a continuance of the Trial set
for 9:00a.m. on September 16, 2019 be and hereby is VACATED and RESET until further notice
from the Court.

Pursuant to 18 U.S.C. §3163(h)(7)(A), this Court finds that the Defendant's stated need
for a continuance, to wit: the need for the parties to complete their pre-trial plea negotiations,
thus likely resolving and disposing of this case without the need fora trial, outweighs the best
interests of the public and the Defendant in a speedy trial. The time between September 16, 2019
and the date of the new trial setting shall be excluded under the Speedy Trial Act.

/

MARTHA VARQUE
U.S. DISTRICT COURT JUDGE

 
